Citation Nr: 0934616	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sickle cell trait.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to increased initial ratings for lumbar 
strain/spasm, currently rated as 10 percent disabling prior 
to March 2, 2007, and 20 percent disabling from that date.

6.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome, right, with numbness of the right 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to 
September 2004, with an additional three months of prior 
active service.  The Veteran also had an extensive period of 
Reserve duty.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claims folder is currently under 
the jurisdiction of the Montgomery, Alabama, RO.

In June 2009, the Board remanded the case for the Veteran to 
be scheduled for a requested Travel Board hearing.  In a 
written statement received in August 2009, the Veteran 
withdrew his request for such hearing; the case is again 
before the Board.

The issue of entitlement to service connection for 
hypertension is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed sickle cell trait has a history 
of directly attributable pathological findings.

2.  The Veteran does not have a chronic disability of either 
knee.

3.  From September 10, 2004, to March 1, 2007, low back 
disability was manifested by pain and limitation of motion of 
the thoracolumbar spine, without limitation of forward 
flexion to 60 degrees or less, limitation of the combined 
range of motion limited to 120 degrees or less, or severe 
muscle spasm or guarding resulting in an abnormal gait or 
abnormal spinal contour.

4.  From March 2, 2007, low back disability has been 
manifested by back pain and limitation of combined 
thoracolumbar spine motion to 119 degrees; there is no 
showing of limitation of forward flexion to 30 degrees or 
less or ankylosis of the entire thoracolumbar spine.  The 
disability has not required episodes of bed rest prescribed 
by a physician.

5.  During the course of the appeal, the Veteran's carpal 
tunnel syndrome of the right hand has been manifested by 
moderate incomplete paralysis of the median nerve during 
repetitive use and/or flare-ups.


CONCLUSIONS OF LAW

1.  The Veteran's sickle cell trait is not a disability for 
VA purposes.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.117, Diagnostic Code 7714 (2008).

2.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  From September 10, 2004, to March 1, 2007, the Veteran's 
low back disability did not meet the criteria for a 
disability rating higher than 10 percent for lumbar 
strain/spasm.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2008).

5.  From March 2, 2007, the Veteran's low back disability did 
not meet the criteria for a disability rating higher than 20 
percent for lumbar strain/spasm.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2008).

6.  The criteria for an initial disability rating of 30 
percent for service-connected carpal tunnel syndrome of the 
right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5220, 
4.124a, Diagnostic Code 8515 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).


With regard to the service connection issues decided herein, 
complete notice was sent in August 2004, November 2004, June 
2005 and March 2006, and the claims were readjudicated in a 
June 2008 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The appellant was notified that his claims for 
service connection for low back disability and right carpal 
tunnel syndrome were awarded with effective dates of 
September 10, 2004, the date after his discharge from 
service, and initial disability ratings were assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for higher 
ratings.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in 
accordance with the facts found as required by Dingess, he 
was assigned the day after his discharge from service as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board, 
although he ultimately declined to do so.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

With regard to the appellant's contention that the September 
2007 VA examination report addressing his carpal tunnel 
syndrome is inadequate as the examiner did not review the 
claims folder, the Board notes that the examination was 
primarily conducted to assess the current state of the 
disability rather than to establish service connection.  
Further, the examiner did indicate that while he did not have 
the claims folder, he reviewed the Veteran's VA medical 
records.  Thus the Board is satisfied that the examiner had 
an adequate basis upon which to assess the Veteran's 
disability.  An examination is adequate where it is based 
upon consideration of the Veteran's prior medical history and 
examinations and the final report describes the disability in 
sufficient detail so that the Board's "evaluation of the 
claimed disability will be a fully informed one."  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  The September 2007 
examination included the Veteran's pertinent history and 
current complaints and findings.  The Board finds that 
examination adequate. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service. 38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Sickle Cell Trait

A June 1981 National Guard profile report noted the Veteran 
had sickle cell trait.  Blood testing noted sickle cell 
negative.  In July 1982 the Veteran requested sickle cell 
testing.  No test results were noted.

On VA examination in September 2004, the examiner noted that 
the Veteran reported that he had sickle cell trait.  The 
examiner noted that the Veteran had no complications related 
to his sickle cell trait, and no history of hemolysis.  

Sickle cell trait alone, without a history of directly 
attributable pathological findings, is not a ratable 
disability.  Cases of symptomatic sickle cell trait will be 
forwarded to the Director, Compensation and Pension Service, 
for consideration under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 
4.117, Diagnostic Code 7714, at Note.

The medical evidence of record does not show that the 
Veteran's sickle cell trait has a history of directly 
attributable pathological findings.  

The Veteran's statements alone are not sufficient to prove 
that his sickle cell trait has a history of directly 
attributable pathological findings.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that his sickle cell trait has a history of 
directly attributable pathological findings.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the medical evidence 
of record does not show that the Veteran's sickle cell trait 
has a history of directly attributable pathological findings.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the competent and probative evidence shows the 
veteran has a diagnosis of sickle cell trait alone, without a 
history of directly attributable pathological findings.  As 
such, the Veteran's sickle cell trait is not a disability for 
VA purposes and service connection for sickle cell trait is 
not warranted.  See 38 C.F.R. § 4.117, Diagnostic Code 7714, 
at Note.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the Veteran's sickle cell trait has 
a history of directly attributable pathological findings, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Right and Left Knees

In April 2004, the Veteran reported a history of shin pain 
for the past 20 years.  The examiner noted bilateral shin 
splints and left knee pain.  In June 2004, the Veteran 
underwent a bone scan of his legs and knees which was 
reported as normal.  The service separation examination noted 
a history of right knee pain, worse with standing and long 
walks.  Bilateral shin splints were noted.

On VA examination in September 2004, the Veteran reported a 
problem with left knee swelling.  He noted that he had fallen 
and injured his knee in the 1990s, but had no knee problems 
now.  He had no pain in the knees.  Examination of the left 
knee was negative.  There was normal range of motion from 
zero to 140 degrees, no swelling, and no tenderness.  
McMurray's and drawer testing were negative.  The diagnosis 
was no significant knee problem.  

After a thorough review of the record, the Board notes that 
there is no documented diagnosis of a chronic disability of 
either knee either during service or currently.  Thus, the 
record contains no evidence of current disability for VA 
compensation purposes.  In the absence of proof of current 
disability, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Increased Ratings Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

Lumbar Spine

The Veteran was treated for low back pain with spasm during 
service.  Service connection for lumbar strain/spasm was 
granted in January 2005.  An initial 10 percent rating was 
assigned from September 10, 2004.  The Veteran disagreed with 
the initial rating.  In a March 2007 rating decision, the RO 
increased the rating to 20 percent, from March 2, 2007.

The veteran's lumbar spine strain/spasm is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, 
the diagnostic code for lumbar strain.  Under DC 5237 a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine; 
a 40 percent evaluation is appropriate for forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code a 10 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; a 40 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent disability evaluation is 
warranted for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, DC 5243.


For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, DC 5235-43, Note (2).    

Evidence relevant to the level of severity of the Veteran's 
lumbar spine disability includes a September 2004 VA 
examination report that noted mild muscle tenderness of the 
lumbar spine.  The examiner described "normal" motion, with 
forward flexion to 90 degrees; 20 degrees backward flexion; 
and 45 degrees bilateral flexion.  The diagnosis was low back 
pain, primarily muscular; no evidence for degenerative disc 
disease or degenerative joint disease; minimal loss of 
function due to pain.

Magnetic resonance imaging (MRI) in October 2004 showed no 
evidence of disc bulge or herniation; there was mild spinal 
stenosis with possible impingement on the right S1 nerve 
root.

A December 2004 treatment record noted no muscle spasm.  
There was some tenderness bilaterally in the L4-S1 areas.  
His gait appeared non-antalgic.  

In March 2005, the Veteran reported intermittent low back 
pain.  On examination, there was low back pain with palpation 
of the paralumbar musculature, with radiation into the lower 
extremities per the Veteran's account.

On an August 2005 treatment record, the Veteran had a 
negative straight leg test bilaterally.  Chronic low back 
pain of musculoskeletal origin was noted.

A VA examination was conducted on March 2, 2007.  The Veteran 
noted that he worked as a truck driver.  He denied any 
bedbound episodes over the last 12 months and reported that 
he had used five sick days over the last 12 months.  The 
Veteran reported back pain, but denied any radicular 
symptoms, numbness, or tingling.  He reported flare-ups of 
pain sometimes caused by walking, standing, or bending, with 
Advil noted as an alleviating factor.  The Veteran reported 
additional limitation of motion/functional impairment of 10 
to 25 percent during flare-ups, with associated weakness.  On 
examination, there was tenderness at L1-L2.  Straight leg 
raising test was negative.  There was no spasm, curvature of 
the spine, or scoliosis evident.  Flexion was to 64 degrees 
with pain; extension 15 degrees with pain; lateral flexion 10 
degrees bilaterally with pain; and rotation 10 degrees 
bilaterally with pain.  Repetitive testing caused an increase 
in pain but no decrease in range of motion.  There was mild 
to moderate fatigue, weakness, and lack of endurance with 
repetitive testing.  Distal sensation was intact in the lower 
extremities.  Patellar reflexes were 2/2 and Achilles tendon 
reflexes 1/1.  Lumbar spine MRI showed mild degenerative 
facet joints at L4-S1.

Prior to March 2, 2007

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent is not warranted 
for the Veteran's low back disability under the scheduler 
criteria.  The Veteran's range of motion does not meet the 
criteria for a 20 percent rating under DC 5237 as his forward 
flexion (90 degrees on the September 2004 VA examination) is 
greater than 60 degrees, both with pain and without pain, and 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  There is also no evidence of 
incapacitating episodes relating to intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the past 12 months; in fact, 
there is no showing of any incapacitating episodes in the 
record.  Thus, a disability rating greater than 10 percent 
under either DC 5237 or DC 5243 is not warranted.  
Furthermore, there are no other alternative diagnostic codes 
under 38 C.F.R. § 4.71a that could apply to the Veteran's 
back disorder.   

The Board also finds that a disability rating greater than 10 
percent is not warranted for the Veteran's lumbar spine 
strain/spasm under DeLuca.  The pre-March 2, 2007 medical 
evidence notes complaints of pain with palpation, but as the 
range of motion was essentially normal on the September 2004 
VA examination, this pain was taken into account in the 10 
percent rating assigned.  

Since March 2, 2007

The RO assigned a 20 percent rating based on the March 2, 
2007, VA examination findings, specifically the combined 
range of thoracolumbar spine motion of 119 degrees.  As this 
was less than 120 degrees, the 20 percent rating was 
appropriate.  The Board finds that a disability rating 
greater than 20 percent is not warranted under the scheduler 
criteria.  The veteran's range of motion does not meet the 
criteria for the next highest, 40 percent rating under DC 
5237 as his forward flexion is greater than 30 degrees, both 
with pain and without pain, and there is no ankylosis of the 
entire thoracolumbar spine.  There is also no evidence of 
incapacitating episodes relating to intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  During the 
March 2007 VA examination the Veteran specifically denied any 
incapacitating episodes.  Thus, a disability rating greater 
than 20 percent under either DC 5237 or DC 5243 is not 
warranted.  Furthermore, there are no other alternative 
diagnostic codes under 38 C.F.R. § 4.71a that could apply to 
the Veteran's back disorder.   

The Board also finds that a disability rating greater than 20 
percent is not warranted for the Veteran's lumbar 
strain/spasm under DeLuca.  While the March 2007 VA 
examination report showed pain on repeated testing times 
three, there is no indication that this pain would limit the 
Veteran's forward flexion to 30 degrees or less or constitute 
ankylosis of the entire thoracolumbar spine.  While the 
examiner did note mild to moderate fatigue, weakness, and 
lack of endurance with repetitive testing, he specifically 
noted no decrease in range of motion with repetitive testing.  
Thus, there is no indication in the current record that pain 
due to disability of the low back causes functional loss 
greater than that contemplated by the currently assigned 20 
percent evaluation.  


Right Carpal Tunnel Syndrome 

The Veteran was treated for median nerve paresthesia prior to 
service.  Service connection for right carpal tunnel syndrome 
with numbness of the right hand, based on inservice 
aggravation, was granted in January 2005.  An initial 10 
percent rating was assigned from September 2004 for mild 
incomplete paralysis of the median nerve.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  Complete paralysis of the median 
nerve produces inclination of the hand to the ulnar side with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  The Veteran is right-hand dominant, thus the 
disability affects his major upper extremity.  Under 
Diagnostic Code 8515, a 10 percent disability rating is 
warranted for the major upper extremity for mild incomplete 
paralysis of the median nerve; a 30 percent disability rating 
is warranted for the major upper extremity for moderate 
incomplete paralysis of the median nerve; a 50 percent 
disability rating is warranted for the major upper extremity 
for severe incomplete paralysis of the median nerve; and a 70 
percent disability rating is warranted for the major upper 
extremity for complete paralysis of the median nerve.  38 
C.F.R. § 4.69.

On a December 2004 VA examination, the Veteran reported 
numbness in all the fingers of his right hand, mainly at 
nighttime.  He denied pain in the wrist or right hand.  
Examination showed no swelling, deformity, or inflammation of 
the wrist or hand.  There was slight tenderness in the 
proximal interphalangeal joint of the right middle finger.  
There was good strength and grip noted in the hand.  X-rays 
of the wrist and hand were normal.  The examiner diagnosed 
carpal tunnel syndrome.  Functional loss and functional 
impairment on the right was described as mild.  The examiner 
stated that joint function was additionally limited by 
weakness and numbness with repetitive use and flare-ups, and 
at that time functional loss in the right hand would be 
estimated as "moderate, 50%."   

A March 2007 VA examination noted complaints of intermittent 
right thumb pain and intermittent right hand numbness.  
Precipitating factors included repetitive motion.  The 
Veteran also reported weakness and fatigue of the right hand 
and noted problems grasping objects and opening jars and 
bottles.  Examination of the right wrist was essentially 
normal.  There was positive Tinel's test on the right.  Hand 
grasp was 5- and arm strength was 5+.  

On VA examination in September 2007, there was no swelling or 
deformity of the right hand.  The Veteran stated that he 
continued to work as a truck driver and had no change in his 
job duties because of the carpal tunnel syndrome.  There was 
normal range of motion without pain in the thumb and fingers.  
No additional limitation of motion with repetitive motion was 
seen.  Sensory testing was normal.  The Veteran reported 
localized numbness at the base of the right thumb.  Dexterity 
was normal, and the Veteran could drum his fingers easily.  
He had normal spreading and normal closing of all his 
fingers.  The Veteran could oppose all fingers of his right 
hand to his thumb without a gap.  He had normal strength for 
pushing and pulling in his thumb and fingers.  No additional 
limitation with repetitive motion was noted.  The examiner 
diagnosed right carpal tunnel syndrome, which she described 
as mild, with no changes in treatment or surgery needed.  She 
noted that the Veteran had full use of his hand for 
activities of daily living, but also noted moderate 
functional limitation with forceful repetitive motion in his 
right hand, such as that required when he turned a wrench or 
loosened bolts.

Both the December 2004 and September 2007 VA examiners 
describe moderate functional limitation from right carpal 
tunnel syndrome after repetitive use and/or during flare-ups.  
While the examiners describe the overall disability picture 
as mild, resolving reasonable doubt in the Veteran's favor, 
these findings regarding additional disability essentially 
describe manifestations of moderate incomplete paralysis.  
Thus, a 30 percent rating for the Veteran's carpal tunnel 
syndrome of the right hand is warranted for the entire 
appeals period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extraschedular considerations

The Veteran has reported that his service-connected back 
disability has caused his to use five sick days over the 
period of 12 months.  The record includes no such evidence 
with regard to the right carpal tunnel syndrome.  As such, 
the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service- connected 
back disability.  The competent medical evidence of record 
shows that his back disability is primarily manifested by 
pain and limitation of motion.  Many of the applicable 
diagnostic codes used to rate the Veteran's disability 
provide for ratings based on limitation of motion.  The 
effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Service connection for sickle cell trait is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Initial ratings in excess of 10 percent prior to March 2, 
2007, and 20 percent since that date, for lumbar strain/spasm 
are denied.

An initial rating of 30 percent for carpal tunnel syndrome, 
right, with numbness of the right hand, is granted.


REMAND

The Veteran contends that he has hypertension that was 
aggravated by his period of active service.  An October 1998 
medical record from the Veteran's National Guard records 
shows that he was on blood pressure medication at that time.  
In February 2003, just prior to his entrance on active duty, 
the Veteran reported that his high blood pressure was under 
control with medication.  There is no copy of an examination 
conducted upon entry to active duty.  Following his 
separation from service, a VA examination in September 2004 
noted hypertension, not well controlled.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service. 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

The claims file does not contain any medical finding or 
opinion regarding whether the Veteran's hypertension was 
aggravated during service, and his representative has 
specifically requested such an opinion.  The Board will 
remand the issue for a VA examination, with a file review and 
an opinion as to the whether the Veteran's hypertension was 
aggravated in service.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to address the likely etiology 
and history of the Veteran's current 
hypertension.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner must answer the following:

(i) does the evidence of record clearly 
and unmistakably show that the Veteran had 
hypertension that existed prior to his 
period of active service from March 2003 
to September 2004?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service beyond the natural 
progression of the condition?

(iii) if the answer is no, is it at least 
as likely as not that the hypertension had 
its onset in service? 

2.  The RO should readjudicate the 
Veteran's claim for service connection for 
hypertension.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


